
	

115 SRES 631 IS: Recognizing the 50th anniversary of the Indian Civil Rights Act and voting rights for American Indian and Alaska Native communities across the country. 
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 631
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Ms. Klobuchar (for herself and Mr. Udall) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 50th anniversary of the Indian Civil Rights Act and voting rights for American
			 Indian and Alaska Native communities across the country. 
	
	
 Whereas American Indians and Alaska Natives have historically been denied the right to vote; Whereas, after serving in World War II and returning home, many American Indian veterans were not able to vote;
 Whereas, on July 15, 1946, in Harrison v. Laveen, Chief Justice Levi S. Udall of the Arizona Supreme Court ruled that Maricopa County, Arizona, must allow Mohave-Apache Indians to register to vote, overruling decades of precedent in which the State of Arizona prohibited American Indians from voting;
 Whereas, in holding that American Indians were entitled to the franchise, Chief Justice Udall noted that, [i]n a democracy suffrage is the most basic civil right, since its exercise is the chief means whereby other rights may be safeguarded. To deny the right to vote, where one is legally entitled to do so, is to do violence to the principles of freedom and equality.;
 Whereas, in New Mexico in 1948, Miguel Trujillo, a Marine Corps veteran and Isleta Pueblo tribal member, was turned away from registering to vote because he was living on a reservation;
 Whereas, in 1948, the United States District Court for the District of New Mexico struck down limitations in the State Constitution of New Mexico that prevented those who lived on reservations from voting;
 Whereas, prior to 1968, American Indians were not provided the same protections as other citizens under the United States Constitution;
 Whereas, in 1968, Congress passed the Indian Civil Rights Act to ensure that the American Indian is afforded the broad constitutional rights secured to other Americans;
 Whereas Alaska was the last State to enfranchise American Indian voters in 1970; Whereas, even though American Indians and Alaska Natives currently have the lawful right to vote across the United States, they continue to face barriers and obstacles to voting;
 Whereas some American Indians and Alaska Natives in Alaska, Arizona, Nevada, Minnesota, South Dakota, and other States may have to travel 50 to 400 miles to vote;
 Whereas the Native American vote continues to play a significant role in local, State, and national elections;
 Whereas, in States such as Alaska, New Mexico, Oklahoma, and South Dakota, American Indians and Alaska Natives comprise 10 percent or more of the voting-age population;
 Whereas American Indians and Alaska Natives serve in the United States military at a higher per capita rate than any other ethnic group; and
 Whereas American Indians and Alaska Natives are an important part of the history of the United States, and vibrant contributors to the social and political fabric of the United States: Now, therefore, be it
		
	
 That the Senate— (1)honors the 50th anniversary of title II of the Civil Rights Act of 1968 (25 U.S.C. 1301 et seq.; commonly known as the Indian Civil Rights Act of 1968); and
 (2)recognizes the important contributions of Native Americans to expanding voting rights for all citizens of the United States.
			
